Citation Nr: 0216011	
Decision Date: 11/07/02    Archive Date: 11/14/02

DOCKET NO.  00-22 616	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for 
bowel problems (seepage).

(The issue of entitlement to service connection for a sleep 
disorder, claimed as secondary to service-connected 
disability of prostate carcinoma post prostatectomy, will be 
the subject of a later decision.)  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. J. Drucker, Counsel



INTRODUCTION

The veteran had active military service from May 1952 to July 
1973.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a February 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Reno, Nevada.

The Board is undertaking additional development on the matter 
of entitlement to service connection for a sleep disorder, 
claimed as secondary to service-connected disability of 
prostate carcinoma post prostatectomy, pursuant to authority 
granted by 38 C.F.R. § 19.9(a)(2) (2002).  When it is 
completed, the Board will provide notice of the development 
as required by Rule of Practice 903.  38 C.F.R. § 20.903 
(2002).  After giving the notice and reviewing any response 
to the notice, the Board will prepare a separate decision 
addressing this issue.


FINDING OF FACT

The preponderance of the objective and competent medical 
evidence of record shows that the veteran's service-connected 
bowel problems (seepage) are manifested by subjective 
complaints of intermittent seepage and urgency and difficulty 
having bowel movements (controlled with Metamucil), with no 
clinical evidence of severe disability with diarrhea or 
alternating diarrhea and constipation with more or less 
constant abdominal distress.


CONCLUSION OF LAW

The criteria for an initial rating in excess of 10 percent 
for bowel problems (seepage) are not met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991 & Supp. 2002); Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (codified at 38 U.S.C.A. §§ 5100-5103A, 
5106-7 (West Supp. 2002)); 38 C.F.R. §§ 3.102, 4.20, 4.114, 
Diagnostic Code 7399-7319 (2002); 66 Fed. Reg. 45,630-632 
(Aug. 29, 2001) (codified as amended at 38 C.F.R. §§ 3.102, 
3.159).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

VA medical records show that, in May 1996, the veteran was 
diagnosed with carcinoma of the prostate and underwent a 
radical retropubic prostatectomy.  In October 1996, the VA 
outpatient records indicate that he denied incontinence or 
voiding problems. 

According to an April 1997 VA genitourinary examination 
report, the veteran complained of impotence as a residual of 
the prostatectomy.  He reported urinary voiding three times 
per day, with no episodes of nocturia, and denied 
incontinence requiring pads or an appliance.

A private treatment summary from G.A.D., M.D., a radiologist-
oncologist, dated from March to June 1998, indicates that, 
when seen in March 1998, the veteran was referred for post-
surgical treatment.  He reported doing well since his surgery 
and denied nocturia and incontinence.  Clinical tests were 
suggestive of a localized recurrence, and the veteran 
underwent 36 radiation treatments over 50 days.  At 
completion, it was noted that the veteran had three to four 
bowel movements daily that were helped by using Metamucil.  

VA outpatient records, dated from May to December 1999, 
indicate that in May the veteran complained of bowel problems 
and occasional bowel incontinence since his surgery.  He 
described problems that had begun since his May 1996 surgery 
and subsequent 1998 radiation treatments. 

In May 1999, the veteran submitted a claim for service 
connection for bowel problems due to radiation treatment for 
his prostate problems.

In a June 1999 decision, the RO granted service connection 
for prostate carcinoma, and entitlement to special monthly 
compensation based on impotence.

VA outpatient records indicate that, when the veteran was 
seen in July 1999, abdominal examination findings noted 
"hyper" bowel sounds, with no pain to palpation.  

In an August 1999 written statement, the veteran said he had 
undergone 37 radiation treatments in the prostate area and 
that, after the treatments, his bowels had acted differently.  
He said he experienced urgency and seepage that required he 
wipe himself five to six times a day.  The veteran took 
prescribed medication for this problem, and denied having it 
before his radiation treatments.  

An August 1999 private medical report of a barium enema test 
included an impression of distal diverticulosis in the colon, 
without signs of diverticulitis.  The test was otherwise 
unremarkable, without signs of radiation change in the distal 
colon or rectum or other abnormal finding, including normal 
appearance of the distal ileum and appendix.  No rectocele 
was noted.  Post-surgical changes in the lower pelvis were 
reported as consistent with prior prostatectomy and senescent 
findings, on preliminary radiograph. 

In September 1999, the veteran underwent a VA genitourinary 
examination.  According to the examination report, which 
recounted his history of prostate cancer, a side effect of 
radiotherapy is periodic episodes of severe rectal burning 
with discharge of small amounts of liquid fecal material.  
There were no bloody bowel movements reported.  The examiner 
noted that "[s]uprisingly," the veteran had not advised Dr. 
D., the radiologist, of the unfortunate side effects of 
radiation.  On examination, the veteran's abdomen was soft, 
obese, and non-tender, without palpable organomegaly or 
masses.  Rectal examination showed some vague induration in 
the rectal wall.  There was no obvious malignant tissue 
present.  The impression was carcinoma of the prostate, 
status post radical prostatectomy and postoperative radiation 
for probably Stage C disease.  The VA examiner recommended 
that a radiotherapist or a gastroenterologist evaluate the 
veteran.  

In a September 1999 VA outpatient medical record, it was 
noted that the veteran reported that his stool leaked and he 
passed gas frequently since his radiation treatments.  He 
requested a referral to a gastroenterologist.  He denied 
nausea, vomiting, diarrhea, constipation, and abdominal pain.  
The pertinent assessment was possible poor rectal sphincter 
control secondary to possible radiation.

In October 1999, VA afforded the veteran a private 
examination performed by D.K.D., M.D., a gastroenterologist.  
The veteran complained of bowel seepage for the past year 
since he had been found to have increased prostate specific 
antigen (PSA) levels and underwent radiation therapy.  He 
denied any blood in the stool, weight loss, or loss of 
appetite.  He denied any urgency or mucus in the stool.  On 
examination, the veteran's skin was warm, dry, and anicteric.  
His abdomen was soft and non-tender.  There were no masses or 
organomegaly appreciated.  Bowel sounds were active.  The 
pertinent impression was seepage of the bowel possibly 
secondary to radiation proctitis.

December 1999 VA outpatient records indicate that the veteran 
was seen in the gastroenterology clinic and reported leaking 
stool since undergoing radiation therapy for prostate cancer.  
It was noted that he used Metamucil with some success.   The 
assessment included radiation bowel symptoms.

In February 2000, the RO granted service connection for bowel 
problems (seepage) and awarded an initial 10 percent 
disability evaluation, from which the veteran brought this 
appeal.

In his April 2000 notice of disagreement, the veteran 
reported that he experienced seepage and urgency that soiled 
his clothing.  Occasionally, after a bowel movement, he said 
that he passed gas and found mucus; that had occurred most 
recently in March 2000.  After a bowel movement and passing 
gas, he had found two large spots on his clothing that looked 
like dark muddy water rather than stool.

When seen at the VA outpatient clinic in July 2000, the 
veteran's only complaint was sleep difficulty.  The 
assessment at that time included radiation bowel symptoms.

The veteran underwent VA genitourinary examination in May 
2001.  The examination report noted that, following a radical 
prostatectomy, the veteran had undergone radiation treatment 
in 1998.  Thereafter, he had experienced difficulty having 
bowel movements and took Metamucil or the equivalent since 
then.  The veteran denied frequency or hesitancy, and had no 
dysuria.  The veteran denied incontinence.  The veteran had 
no dietary advice referable to his prostate problems.  On 
clinical evaluation, there was no fistula noted.  Diagnoses 
included status post radical prostatectomy for prostate 
cancer and bowel dysfunction secondary to radiation treatment 
for the prostate cancer.

II.  Analysis

A.  Preliminary Matters - Veterans Claims Assistance Act

The appellant has requested an increased rating for his 
service-connected bowel disability.  Before addressing this 
issue, the Board notes that, in November 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Public Law No. 106-175 (2000) (now codified at 
38 U.S.C. §§ 5100-5103A, 5106-7 (West Supp. 2002)), which 
substantially modified the circumstances under which VA's 
duty to assist claimants applies, and how that duty is to be 
discharged.  The new statute revised the former section 
5107(a) of title 38, United States Code, to eliminate the 
requirement that a claimant must come forward first with 
evidence to well ground a claim before the Secretary of 
Veterans Affairs is obligated to assist the claimant in 
developing the facts pertinent to the claim.



Judicial caselaw is inconsistent as to whether the new law is 
to be given retroactive effect.  The U.S. Court of Appeals 
for Veterans Claims has held that the entire VCAA potentially 
affects claims pending on or filed after the date of 
enactment (as well as certain claims that were finally denied 
during the period from July 14, 1999, to November 9, 2000).  
See generally Holliday v. Principi, 14 Vet. App. 280 (2001); 
see also Karnas v. Derwinski, 1 Vet. App. 308 (1991).  That 
analysis would include cases that had been decided by the 
Board before the VCAA, but were pending in Court at the time 
of its enactment.  However, the U.S. Court of Appeals for the 
Federal Circuit has recently held that only section 4 of the 
VCAA (which eliminated the well-grounded claim requirement) 
is retroactively applicable to decisions of the Board entered 
before the enactment date of the VCAA, and that section 3(a) 
of the VCAA (covering duty-to-notify and duty-to-assist 
provisions) is not retroactively applicable to pre-VCAA 
decisions of the Board.  See Dyment v. Principi, 287 F.3d 
1377 (Fed. Cir. 2002); Bernklau v. Principi, 291 F.3d 795 
(Fed. Cir. 2002) (stating that Dyment "was plainly 
correct"); see also Stephens v. Principi, 16 Vet. App. 191 
(2002) (per curiam) (holding that a remand for the Board to 
consider the matters on appeal in light of the VCAA sections 
codified at sections 5102, 5103 and 5103A is not required).  

Although the Federal Circuit appears to have reasoned that 
the VCAA may not retroactively apply to claims or appeals 
pending on the date of its enactment, the Court stated that 
it was not deciding that question at this time.  In this 
regard, the Board notes that VAOPGCPREC 11-2000 (Nov. 27, 
2000) appears to hold that the VCAA is retroactively 
applicable to claims pending on the date of its enactment.  
Further, the regulations issued to implement the VCAA are 
expressly applicable to "any claim for benefits received by 
VA on or after November 9, 2000, the VCAA's enactment date, 
as well as to any claim filed before that date but not 
decided by VA as of that date."  66 Fed. Reg. 45,629 (Aug. 
29, 2001).  Precedent opinions of the chief legal officer of 
the Department, and regulations of the Department, are 
binding on the Board.  38 U.S.C.A. § 7104(c) (West 1991).  
Therefore, for purposes of the present case, the Board will 
assume that the VCAA is applicable to claims or appeals 
pending before the RO or the Board on the date of its 
enactment.

VA has published regulations to implement many of the 
provisions of the VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 
2001) (to be codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a)).  The intended effect of these 
regulations is to establish clear guidelines consistent with 
the intent of Congress regarding the timing and scope of 
assistance VA will provide a claimant who files a 
substantially complete application for VA benefits.  These 
new regulations also provide guidelines regarding VA's duties 
to notify claimants of necessary information or evidence and 
to assist claimants in obtaining evidence.  These new 
regulations, which in pertinent part are effective as of the 
date of enactment of the VCAA, interpret and implement the 
mandates of the statute, "and do not provide any rights 
other than those provided by the VCAA."  66 Fed. Reg. 
45,629.  For the reasons discussed below, the Board finds 
that the requirements of the VCAA and the implementing 
regulations, to the extent they are applicable, have been 
satisfied in this matter.  

Changes potentially relevant to the appellant's appeal 
include the establishment of specific procedures for advising 
the claimant and his or her representative of information 
required to substantiate a claim, a broader VA obligation to 
obtain relevant records and advise claimants of the status of 
those efforts, and an enhanced requirement to provide a VA 
medical examination or obtain a medical opinion in cases 
where such a procedure is necessary to make a decision on a 
claim.  The VA examinations obtained in September and October 
1999 and in May 2001 fulfill these criteria.

The Board finds that the requirements of the VCAA have 
clearly been satisfied in this matter.  We note that the 
appellant was advised, by virtue of a detailed statement of 
the case (SOC), issued during the pendency of this appeal, of 
the pertinent law, and what the evidence must show in order 
to substantiate his claim.  We, therefore, believe that 
appropriate notice has been given in this case.  The Board 
notes, in addition, that a substantial body of lay and 
medical evidence was developed with respect to the 
appellant's claim, and the SOC issued by the RO clarified 
what evidence would be required to establish an increased 
rating.  The appellant responded to the RO's communications 
with additional evidence and argument, thus curing (or 
rendering harmless) any previous omissions.  See Bernard v. 
Brown, 4 Vet. App. 384, 393-94 (1993), infra; VAOPGCPREC 16-
92 (57 Fed. Reg. 49,747 (1992)). Further, in a May 2001 
letter, the RO advised the veteran of the Veterans Claims 
Assistance Act and the new duty-to-assist regulations.  A 
copy of that letter was also sent to the veteran's accredited 
service representative.  See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002) (noting that VA must communicate with 
claimants as to the evidentiary development requirements of 
the VCAA).

Accordingly, the Board believes that VA has no outstanding 
duty to inform the appellant or his representative that any 
additional information or evidence is needed to substantiate 
his claim.  VCAA § 3(a), 114 Stat. 2096, 2096-97 (now 
codified as amended at 38 U.S.C. § 5103).  Likewise, it 
appears that all obtainable evidence identified by the 
appellant relative to his claim has been obtained and 
associated with the claims file, and that he has not 
identified any other pertinent evidence, not already of 
record, which would need to be obtained for an equitable 
disposition of this appeal. 

Further, the Act also requires VA to provide a medical 
examination when such an examination is necessary to make a 
decision on the claim.  VCAA § 3(a) (codified at 38 U.S.C. 
5103A(d)).  The VA medical examinations obtained in September 
and October 1999 and May 2001 that are described above 
satisfied this obligation.  Thus, the Board is satisfied that 
all relevant facts have been properly and sufficiently 
developed, and that the appellant will not be prejudiced by 
our proceeding to a decision on the basis of the evidence 
currently of record regarding his claim for an initial 
evaluation in excess of 10 percent for a bowel disorder 
(seepage).

Of necessity, because the RO did not have the opportunity to 
adjudicate the veteran's claim pursuant to the VCAA, the 
Board has considered the applicability of Bernard v. Brown, 
supra.  In Bernard, the Court held that, before the Board 
addresses in a decision a question that has not been 
addressed by the RO, it must consider whether the claimant 
has been given adequate notice of the need to submit evidence 
or argument, an opportunity to submit such evidence or 
argument, and an opportunity to address the question at a 
hearing, and whether the claimant has been prejudiced by any 
denials of those opportunities.  As discussed in detail 
above, the Board has reviewed the evidence of record and 
determined that all notification and development actions 
required by the new legislation appear to have been completed 
to the extent necessary under the circumstances.

Accordingly, we find that VA has satisfied its duty to assist 
the veteran in apprising him as to the evidence needed, and 
in obtaining evidence pertaining to his claim, under both 
former law and the new VCAA, to the extent it is applicable.  
The Board, therefore, finds that no useful purpose would be 
served in remanding this matter for yet more development.  
Such a remand would result in unnecessarily imposing 
additional burdens on VA, with no additional benefit flowing 
to the appellant.  The Court of Appeals for Veterans Claims 
has held that such remands are to be avoided.  See Winters v. 
West, 12 Vet. App. 203 (1999) (en banc), vacated on other 
grounds sub nom. Winters v. Gober, 219 F.3d 1375 (Fed. Cir. 
2000); Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  In fact, the 
Court has stated, "The VCAA is a reason to remand many, many 
claims, but it is not an excuse to remand all claims."  
Livesay v. Principi, 15 Vet. App. 165, 178 (2001) (en banc); 
see Stephens v. Principi, supra.

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 1991 & 
Supp. 2001).  When there is an approximate balance in the 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 1991); 38 C.F.R. § 3.102 (2000); 
VCAA § 4, 114 Stat. 2096, 2098-99 (codified as amended at 
38 U.S.C. § 5107(b)).  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
of Appeals for Veterans Claims held that a veteran need only 
demonstrate that there is an "approximate balance of 
positive and negative evidence" in order to prevail.  The 
Court has also stated, "It is clear that to deny a claim on 
its merits, the evidence must preponderate against the 
claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert.

B.  Discussion

Disability ratings are assigned in accordance with the VA's 
Schedule for Rating Disabilities, and are intended to 
represent the average impairment of earning capacity 
resulting from disability.  38 U.S.C.A. § 1155.  The Board 
attempts to determine the extent to which the veteran's 
service-connected disability adversely affects his ability to 
function under the ordinary conditions of daily life, and the 
assigned rating is based, as far as practicable, upon the 
average impairment of earning capacity in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10.  Where there is a 
question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating; otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  When an unlisted condition is encountered, 
it should be rated under a closely related disease or injury 
in which not only the functions affected, but the anatomical 
localization and symptomatology is closely analogous.  38 
C.F.R. § 4.20.

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41 and Schafrath 
v. Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed 
the veteran's service medical records and all other evidence 
of record pertaining to the history of his service-connected 
bowel problems, and has found nothing in the historical 
record that would lead to a conclusion that the current 
evidence of record is inadequate for rating purposes.  In 
addition, it is the judgment of the Board that this case 
presents no evidentiary considerations that would warrant an 
exposition of the remote clinical histories and findings 
pertaining to the disability at issue.  Once the evidence is 
assembled, the Secretary is responsible for determining 
whether the preponderance of the evidence is for or against 
the claim.



At the time of an initial rating, separate ratings can be 
assigned for separate periods of time based on the facts 
found, i.e., "staged" ratings.  See Fenderson v. West, 
12 Vet. App. 119 (1999).

The veteran's service-connected bowel problems (seepage), 
currently evaluated as 10 percent disabling, have been rated 
by analogy to irritable colon syndrome under 38 C.F.R. 
§ 4.114, Diagnostic Code (DC) 7319.  Under that diagnostic 
code, a mild disorder, with disturbances of bowel function 
and occasional episodes of abdominal distress warrants a 
noncompensable evaluation.  A moderate disability with 
frequent episodes of bowel disturbance and abdominal distress 
warrants a 10 percent evaluation.  A severe disability, with 
diarrhea, or alternating diarrhea and constipation, with more 
or less constant abdominal distress, warrants a 30 percent 
evaluation.

Under Diagnostic Code 7307 (for hypertrophic gastritis), 
chronic gastritis with small nodular lesions and symptoms 
warrants a 10 percent evaluation.  Chronic gastritis with 
multiple small eroded or ulcerated areas, and symptoms, 
warrants a 30 percent evaluation.  Id.  A 60 percent 
evaluation may be warranted for chronic gastritis with severe 
hemorrhage, or large ulcerated or eroded areas.  Id.

When evaluating coexisting abdominal conditions, the Board is 
mindful that, pursuant to 38 C.F.R. § 4.113, there are 
diseases of the digestive system that, while differing in the 
site of pathology, produce a common disability picture 
characterized in the main by varying degrees of abdominal 
distress or pain, anemia, and disturbance in nutrition.  
Consequently, certain coexisting diseases in this area, do 
not lend themselves to distinct and separate disability 
ratings without violating the fundamental principle relating 
to pyramiding as outlined in 38 C.F.R. §§ 4.14, 4.114.  The 
principle relating to pyramiding proclaims that the 
evaluation of the same disability under various diagnoses is 
to be avoided.  Both the use of manifestations not resulting 
from service connected disease or injury in establishing the 
service connected rating, and the rating of the same 
manifestation under different diagnoses, is to be avoided.  
Id.

Under 38 C.F.R. § 4.114, ratings under DCs 7301 to 7329, 
inclusive, 7331, 7342, and 7345 to 7348 inclusive, will not 
be combined with each other.  A single evaluation will be 
assigned under the diagnostic code that reflects the 
predominant disability picture, with elevation to the next 
higher evaluation where the severity of the overall 
disability warrants such elevation.  Id.

Minor weight loss or great losses of weight for periods of 
brief duration are not considered of importance in rating.  
38 C.F.R. § 4.112.  Rather, weight loss becomes of importance 
where there is appreciable loss that is sustained over a 
period of time. Id.  In evaluating weight loss, generally, 
consideration will be given to not only standard age, height, 
and weight tables, but also to the particular predominant 
weight pattern as reflected by the records.  Id.

After reviewing the evidence of file, the Board concludes 
that an evaluation in excess of 10 percent is not warranted 
for any of the time period in question.  A 30 percent 
evaluation under this code requires severe bowel problems 
with diarrhea or alternating diarrhea and constipation with 
more or less constant abdominal distress.  Looking at the 
evidence of record, at the September 1999 and October 1999 VA 
examinations and in outpatient treatment records, the veteran 
denied having diarrhea.  Moreover, he complained of seepage, 
with difficulty having bowel movements but, in September 
1999, abdominal examination showed only a soft, obese, non-
tender abdomen, without palpable organomegaly or masses.  
Rectal examination revealed some vague induration in the 
rectal wall.  The September 1999 VA outpatient record 
indicates the veteran also denied nausea, vomiting, 
constipation, and abdominal pain.  When examined by a private 
gastroenterologist in October 1999, the veteran denied any 
blood in the stool, weight loss, or loss of appetite, and his 
abdomen was soft and non-tender with no masses or 
organomegaly appreciated.  Bowel sounds were active.  The 
pertinent impression at that time was seepage of the bowel 
possibly secondary to radiation proctitis.  When seen at the 
VA outpatient clinic in July 2000, the veteran's only 
complaint was of sleep difficulty.  At the recent VA 
examination in May 2001, it was noted that the veteran 
experienced difficulty having bowel movements and took 
Metamucil or the equivalent since then.  Therefore, the Board 
finds that the criteria for a higher rating under Diagnostic 
Code 7319 are not met.

While the evidence is uncontroverted that the veteran has 
bowel problems (seepage), there is simply no competent 
evidence of severe disease or severe impairment of health.  
It is the conclusion of the Board, therefore, that the 
evidence on file does not support an increased rating for 
this condition.  The current objective findings more nearly 
approximate those for the 10 percent rating and, accordingly, 
the lower rating is for application.  38 C.F.R. § 4.7.

The Board has considered the veterans statements that his 
bowel problems are worse than currently evaluated.  Although 
his statements are probative of a layman's observations of 
symptomatology, they are not competent or credible evidence 
of medical observation or diagnosis.  See Routen v. Brown, 10 
Vet. App. 183, 186 (1997) ("a layperson is generally not 
capable of opining on matters requiring medical knowledge"), 
aff'd sub nom. Routen v. West, 142 F.3d 1434 (Fed. Cir. 
1998), cert. denied, 119 S. Ct. 404 (1998); Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  Accordingly, the 
preponderance of the evidence is against a rating in excess 
of 10 percent for bowel problems (seepage). 38 U.S.C.A. §§ 
1155, 5107; 38 C.F.R. § 4.114, DC 7399-7319. Moreover, the 
evidence is not so evenly balanced as to allow for the 
application of reasonable doubt.  38 U.S.C.A. § 5107(b).

Finally we note that, in view of the holding in Fenderson, 
supra, the Board has considered whether the veteran is 
entitled to a "staged" rating for his service-connected 
bowel problems, as the Court indicated can be done in this 
type of case.  Based upon the record, we find that at no time 
since the veteran filed his claim for service connection has 
the disability on appeal been more disabling than as 
currently rated under this decision.


ORDER

An initial rating in excess of 10 percent is denied for bowel 
problems (seepage).




		
	ANDREW J. MULLEN
	Member, Board of Veterans' Appeals


IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.

? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

